Case 2:19-cv-00368-JLB-NPM Document 48 Filed 03/10/21 Page 1 of 1 PageID 148




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

JOHN JOHNSON,

             Plaintiff,

v.                                             Case No. 2:19-cv-368-JLB-NPM

AMERICAN BANKERS INSURANCE
COMPANY OF FLORIDA,

             Defendant.
                                        /

                                       ORDER

      The parties have stipulated to dismissal of this action with prejudice under

Federal Rule of Civil Procedure 41(a)(1)(A)(ii). (Doc. 47.) The stipulation is self-

executing. Anago Franchising, Inc. v. Shaz, 677 F.3d 1272, 1278 (11th Cir. 2012).

The Clerk of Court is DIRECTED to close the file.

      ORDERED in Fort Myers, Florida, on March 10, 2021.
